             Case 2:18-cv-01543-JLR Document 238 Filed 11/14/19 Page 1 of 4

                                                                 Honorable James L. Robart


 1
 2
 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                                   No. 2:18-cv-01543-JLR
 9
                           Plaintiff,                   NOTICE OF WITHDRAWAL
10
                   v.
11
     MITSUBISHI AIRCRAFT CORPORATION,
12   MITSUBISHI AIRCRAFT CORPORATION
     AMERICA INC., AEROSPACE TESTING
13
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16
     88,
17                         Defendants.
18
19           TO: The Clerk of the Court
20           AND TO: All Counsel of Record
21           PLEASE TAKE NOTICE that Jeffrey E. Danley hereby withdraws as counsel for
22   Plaintiff Bombardier Inc. John D. Denkenberger and Brian F. McMahon of the law firm of
23   CHRISTENSEN O'CONNOR JOHNSON KINDNESS PLLC continue to represent said
24   Plaintiff.
25
26
27


     NOTICE OF WITHDRAWAL
     (2:18-cv-01543-JLR) - 1
           Case 2:18-cv-01543-JLR Document 238 Filed 11/14/19 Page 2 of 4




 1         Dated this 14th day of November, 2019.

 2
 3
 4                                            s/Jeffrey E. Danley
                                              Jeffrey E. Danley, WSBA No. 52,747
 5                                            701 Fifth Avenue, Suite 5400
                                              Seattle, WA 98104-7064
 6                                            E-mail: jdanley@gmail.com
 7
                                              Withdrawing Attorney for Plaintiff Bombardier
 8                                            Inc.

 9                                            CHRISTENSEN O'CONNOR
                                              JOHNSON KINDNESSPLLC
10

11
12
                                              s/John D. Denkenberger
13                                            John D. Denkenberger, WSBA No.: 25,907
14                                            Brian F. McMahon, WSBA No.: 45,739
                                              Christensen O’Connor Johnson KindnessPLLC
15                                            1201 Third Avenue, Suite 3600
                                              Seattle, WA 98101-3029
16                                            Telephone: 206.682.8100
                                              Fax: 206.224.0779
17
                                              E-mail: john.denkenberger@cojk.com,
18                                            brian.mcmahon@cojk.com, litdoc@cojk.com

19                                            Attorneys for Plaintiff Bombardier Inc.
20
21
22

23
24
25
26
27


     NOTICE OF WITHDRAWAL
     (2:18-cv-01543-JLR) - 2
            Case 2:18-cv-01543-JLR Document 238 Filed 11/14/19 Page 3 of 4




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on November 14, 2019, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing to

 4   the following:

 5   Jerry A. Riedinger             Mack H. Shultz                  Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                PERKINS COIE LLP
     Email:                         Email:                          Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com         MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com     docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com         jstarr@perkinscoie.com
 9   sporter@perkinscoie.com

10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12
     RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation and Mitsubishi Aircraft Corporation America
15   Inc.
16

17   Richard J. Omata                               Mark A. Bailey
     KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
18   Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
     jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
19
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
20                                                  sanderson@karrtuttle.com
     Daniel T. Hagen
21   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
22   ksagawinia@karrtuttle.com
23
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
24   Szymanowski, Laurus Basson, and Cindy Dornéval

25
26
27


     NOTICE OF WITHDRAWAL
     (2:18-cv-01543-JLR) - 3
            Case 2:18-cv-01543-JLR Document 238 Filed 11/14/19 Page 4 of 4




 1   James P. Savitt              Jacob P. Freeman
 2   SAVITT BRUCE &               SAVITT BRUCE &
     WILLEY LLP                   WILLEY LLP
 3   Email: jsavitt@sbwLLP.com    Email:
     eservice@sbwllp.com          jfreeman@sbwLLP.com
 4
     Attorneys for Marc-Antoine Delarche and Keith Ayre
 5
 6                                            s/Jeffrey E. Danley
                                              Jeffrey E. Danley, WSBA No. 52,747
 7                                            701 Fifth Avenue, Suite 5400
                                              Seattle, WA 98104-7064
 8
                                              E-mail: jdanley@gmail.com
 9
                                              Withdrawing Attorney for Plaintiff Bombardier
10                                            Inc.
11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     NOTICE OF WITHDRAWAL
     (2:18-cv-01543-JLR) - 4
